UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4469


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO LAMONT BUTTS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:08-cr-00062-RBS-TEM-1)


Submitted:   January 27, 2016             Decided:   February 11, 2016


Before MOTZ, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Rodolfo Cejas, II, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant.     Dana J.
Boente, United States Attorney, Dee M. Sterling, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio      Lamont   Butts     appeals           the    district    court’s      order

imposing a 60-month prison sentence upon revoking his supervised

release.          On appeal, he contends his sentence to the statutory

maximum is procedurally and plainly unreasonable because it was

based       predominantly       on     sentencing              factors     in     18    U.S.C.

§ 3553(a)(2)(A)        (2012)     that    are       not    applicable       to     revocation

sentences under 18 U.S.C. § 3583(e) (2012).                        We affirm.

       We will not disturb a district court’s revocation sentence

unless it falls outside the statutory maximum or is otherwise

“plainly unreasonable.”              United States v. Padgett, 788 F.3d 370,

373 (4th Cir.) (citing United States v. Crudup, 461 F.3d 433,

437 (4th Cir. 2006)), cert. denied, 136 S. Ct. 494 (2015).                                Only

if    the    revocation      sentence      is       unreasonable         must      we   assess

whether it is plainly so.              Id. (citing United States v. Moulden,

478 F.3d 652, 656 (4th Cir. 2007)).                        “In determining whether a

revocation sentence is unreasonable,” we are informed by the

same procedural and substantive considerations that guide our

review of original sentences but “we strike a more deferential

appellate posture.”          Id. (citations and internal quotation marks

omitted).

       A district court “retains broad discretion to . . . impose

a    term    of    imprisonment      up   to       the    statutory      maximum.”         Id.

(citations and internal quotation marks omitted).                               In exercising

                                               2
such discretion, the district court “is guided by the Chapter

Seven policy statements in the federal Guidelines manual, as

well as the statutory factors applicable to revocation sentences

under 18 U.S.C. §§ 3553(a), 3583(e).”                           United States v. Webb,

738 F.3d 638, 641 (4th Cir. 2013).                             “Chapter Seven instructs

that, in fashioning a revocation sentence, ‘the court should

sanction primarily the defendant’s breach of trust, while taking

into    account,         to     a    limited     degree,       the    seriousness     of     the

underlying violation and the criminal history of the violator.’”

Id.    (quoting          U.S.       Sentencing     Guidelines         Manual    ch.   7,     pt.

A(3)(b) (2012)).

       “Although § 3583(e) enumerates the factors a district court

should consider when formulating a revocation sentence, it does

not expressly prohibit a court from referencing other relevant

factors omitted from the statute.”                       Id.     Moreover, “the factors

listed    in     § 3553(a)(2)(A)            are       intertwined       with    the   factors

courts are expressly authorized to consider under § 3583(e).”

Id. (citations omitted).                  Thus, “although a district court may

not    impose       a    revocation       sentence      based        predominately    on     the

seriousness         of    the       releasee’s    violation       or    the    need   for    the

sentence       to       promote       respect     for    the    law     and    provide      just

punishment . . . mere reference to such considerations does not

render    a     revocation            sentence    procedurally          unreasonable        when

those factors are relevant to, and considered in conjunction

                                                  3
with, the enumerated § 3553(a) factors.”                    Id. at 642 (citation

omitted); see USSG ch. 7, pt. A(3)(B) (punishing new criminal

conduct is not “the primary goal of a revocation sentence,” but

the   “nature     of   the     conduct    leading     to    the    revocation     [is]

considered in measuring the extent of the breach of trust”).

      Because     Butts      did    not   challenge        the    district   court’s

consideration of factors omitted from § 3583(e) in the district

court, our review is for plain error.                      See United States v.

Aplicano-Oyuela, 792 F.3d 416, 422 (4th Cir. 2015); Webb, 738
F.3d at 640.      Thus, he must show (1) error; (2) that is clear or

obvious; and (3) that the error affected his substantial rights.

Webb, 738 F.3d at 640.             To satisfy the third prong, he must show

“that he would have received a lower sentence had the district

court not committed the errors he alleges.”                      Id. at 643 (citing

United States v. Knight, 606 F.3d 171, 178 (4th Cir. 2010)).

“Even when this burden is met, we retain discretion whether to

recognize the error and will deny relief unless the district

court’s   error    seriously        affect[s]   the    fairness,      integrity     or

public    reputation      of       judicial   proceedings.”           Id.    at    641

(citations and internal quotation marks omitted).

      We have reviewed the record and conclude that Butts fails

to make this showing.           First, we do not agree that the district

court based his sentence predominantly on the omitted factors in

§ 3553(a)(2)(A).        Even if the district court did plainly err,

                                          4
Butts fails to show that he would have received a lower sentence

if the district court had not committed the alleged error.

     Accordingly,     we   affirm    the   district    court’s      order.      We

dispense   with     oral   argument    because       the    facts    and     legal

contentions   are   adequately      presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      5